392 U.S. 659 (1968)
CLARK WALTER & SONS, INC.
v.
UNITED STATES ET AL.
No. 1404.
Supreme Court of United States.
Decided June 17, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY.
Howard T. Rosen and William J. O'Shaughnessy for appellant.
Solicitor General Griswold, Acting Assistant Attorney General Zimmerman, and Howard E. Shapiro for the United States, and Donald B. Kipp and James C. Pitney for Western Electric Co. et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
MR. JUSTICE BLACK and MR. JUSTICE FORTAS are of the opinion that probable jurisdiction should be noted and the case set for oral argument.